Citation Nr: 1117695	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  04-41 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for squamous cell carcinoma of the tongue, claimed as due to herbicide exposure, for accrued benefit purposes.

2.  Entitlement to service connection for cancer of the brain, claimed as due to herbicide exposure, for accrued benefit purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.

4.  Entitlement to Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A. § Chapter 35 (West 2002).




REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  He died on July [redacted], 2003; the appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  These matters were remanded in December 2006.


FINDINGS OF FACT

1.  It is presumed that the Veteran was exposed to herbicides during his active service in Vietnam.  

2.  An August 1999 rating decision denied the Veteran's claim of entitlement to service connection for squamous carcinoma base of tongue with metastasis to left submental lymph nodes; the Veteran did not file a notice of disagreement.

3.  In October 2002, the Veteran filed a claim to reopen entitlement to service connection for squamous carcinoma base of tongue with metastasis to left submental lymph nodes.

4.  Rating decisions dated in April and May 2003 determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for squamous carcinoma base of tongue with metastasis to left submental lymph nodes; the Veteran filed a notice of disagreement which was received on July [redacted], 2003.

5.  Additional evidence received since the RO's August 1999 decision is new to the record, and relates to an unestablished fact necessary to substantiate the merits of the claim of service connection for squamous carcinoma base of tongue with metastasis to left submental lymph nodes, and raises a reasonable possibility of substantiating the claim of service connection for accrued benefit purposes.

6.  Squamous carcinoma base of tongue with metastasis to left submental lymph nodes was due to exposure to herbicides in Vietnam.

7.  Cancer of the brain was due to exposure to herbicides in Vietnam.

8.  The Veteran's death certificate shows that he died on July [redacted], 2003, and the immediate cause of death was glioblastoma multiforme of the brain, and other significant conditions contributing but not resulting in the underlying cause of death were laryngeal cancer, hypertension, coronary artery disease and congestive heart failure.  

9.  The Veteran's immediate cause of death was due to a service-connected disability.

10.  It is presumed that the Veteran's coronary artery disease is due to exposure to herbicides in Vietnam.

11.  Coronary artery disease contributed substantially and materially to the Veteran's principal cause of death.

12.  The appellant is a surviving spouse and the Veteran died of a service-connected disability.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision which denied entitlement to service connection for squamous carcinoma base of tongue with metastasis to left submental lymph nodes is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's August 1999 denial of service connection for squamous carcinoma base of tongue with metastasis to left submental lymph nodes, and the claim is reopened for accrued benefit purposes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Squamous carcinoma base of tongue with metastasis to left submental lymph nodes was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Cancer of the brain was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Glioblastoma multiforme of the brain, otherwise known as cancer of the brain, was the Veteran's principal cause of death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).

6.  Coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010); Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

7.  Coronary artery disease, a disability that is presumed to have been incurred in service, contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

8.  Eligibility for dependents' educational assistance is established.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. §§ 21.3021, 21.3046 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In light of the favorable decision as it relates to the finding that service connection is warranted, for accrued benefit purposes; service connection is warranted for the cause of the Veteran's death; and, DEA benefits are established, no further discussion of VCAA is necessary with regard to whether VA complied with the notice and assistance provisions.  

Accrued benefits

In February 1999, the Veteran filed a claim of entitlement to service connection for squamous carcinoma of the tongue with metastasis to left submental lymph nodes, claimed as due to herbicide exposure.  An August 1999 rating decision denied entitlement to service connection for squamous carcinoma base of tongue with metastasis to left submental lymph nodes; the Veteran did not file a notice of disagreement.  38 U.S.C.A. § 7105.

In October 2002, the Veteran filed a claim to reopen entitlement to service connection for squamous carcinoma of the tongue with metastasis to left submental lymph nodes, claimed as due to herbicide exposure.  An April 2003 rating decision determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for squamous carcinoma of the tongue with metastasis to left submental lymph nodes.  

Upon receipt of additional evidence, a May 2003 rating decision determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for squamous carcinoma of the tongue with metastasis to left submental lymph nodes and brain.  On July [redacted], 2003, the RO received a notice of disagreement.  The Veteran died on July [redacted], 2003.  

Thus, at the time of the Veteran's death, he had a pending appeal of whether new and material evidence had been received to reopen the claims of entitlement to service connection for squamous carcinoma of the tongue with metastasis to left submental lymph nodes and brain.  However, as a matter of law, veterans' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  Nevertheless, although the Veteran's appeal terminated with his death, the regulations set forth a procedure for a qualified survivor to carry on, to a limited extent, a deceased veteran's claim for VA benefits by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appellant filed a timely claim for accrued benefits.  Thus, the Veteran's new and material service connection claims were not finally adjudicated at the time of his death.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007).  Thus, while the claim for accrued benefits is separate from the claim and appeal filed by the Veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claim and appeal and the appellant takes the Veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  

New & material evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in October 2002, and the regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As detailed, an August 1999 rating decision denied entitlement to service connection for squamous carcinoma of the tongue with metastasis to left submental lymph nodes.  The evidence of record contained service treatment records and private treatment records from Maryview Medical Center and private doctors dated August 1998 to February 1999.  The private medical evidence of record reflects that he was diagnosed with carcinoma of the base of tongue in or about August 1998.  

Correspondence dated in February 1999 from Vincent J. Speckhart, M.D., reflects that a biopsy showed squamous carcinoma at the base of his tongue with metastasis to the left submental lymph nodes.  He explained that on December 31, 1998, he developed an electrodermal profile and the Veteran had a signal for Agent Orange at the dermal point of the tongue.  A signal for squamous carcinoma was also found at this point.  Dr. Speckhart opined that there was a relationship between Agent Orange and the cancer in his mouth and neck.  Dr. Speckhart included the electrodermal profile which stated that the Veteran was exposed to Agent Orange in 1965 and he presented with a carcinoma of the base of the tongue on the left side.  The assessment was as follows:

The clinical diagnosis of carcinoma of the base of the tongue corresponded with the signal identified on slide 92-5095.  The slide was obtained from another patient with carcinoma of the base of the tongue.  Therefore, the electrodermal signal is consistent with the clinical and pathological diagnosis of carcinoma of the base of the tongue.  

In Viet Nam [sic] the [Veteran] was exposed to defoliated areas in late 1965.  The time was determined by testing St 3-2 and mentally (not verbally) asking the question "When did this signal come into your biofield? 5 years? 10 years? 20 years? 30 years?"  There was no balance until 33 years was reached.  When verbally presented with the date he initially disagreed but on closer recall stated that he was exposed 33 1/2 years ago, that is 1965.  

The technique of establishing a time of exposure is consistent with his clinical exposure to Agent Orange.  There was also a signal for Syphilimum, a finding seen in most cases of carcinoma.  The use of "Time entry into the biofield" is valuable in establishing sequence of events and in determining Herring Law of Cure which states that:

Healing takes place in reverse order of occurrence.  That is from the acute to the chronic.  "The last one in is the first one out."

In the August 1999 rating decision, the RO determined that service connection was not warranted for squamous carcinoma base of tongue with metastasis to left submental lymph nodes.  The RO cited the Agent Orange presumptive provisions, noting that this claimed disability was not a presumptive disability, and gave consideration to the opinion of Dr. Speckhart, noting that Veteran did not serve in Vietnam in 1965, and could not have been exposed to herbicides at that time.  The Veteran was issued notice of such decision in August 1999 and did not file a notice of disagreement; thus, the rating decision is final.  38 U.S.C.A. § 7105.

In October 2002, the Veteran filed a claim to reopen entitlement to service connection for squamous carcinoma base of tongue with metastasis to left submental lymph nodes.  In support of his claim to reopen, the Veteran submitted October 2002 correspondence from Dr. Speckhart.  

Dr. Speckhart stated that in his 19 years using electrodermal detection, he could not recall any patient in which he found Agent Orange who was not in Vietnam around the time of that conflict or who handled the clothing of wounded Vietnam soldiers.  Regarding the time of exposure, there can be estimated 5 or 10 year variability in that determination.  It is certainly not as accurate as the identification of the Agent Orange itself.  From the date he acquired, he was convinced that there is a relationship between Agent Orange exposure and his cancer of the head and neck.  

In an April 2003 rating decision, the RO determined that new and material evidence had not been received to reopen entitlement to service connection for squamous carcinoma of the tongue with metastasis to left submental lymph nodes.  

Correspondence from the appellant and a congressional inquiry was received in May 2003.  In May 2003, the RO determined that new and material evidence had not been received to reopen entitlement to service connection for squamous carcinoma of the tongue with metastasis to left submental lymph nodes and brain. (emphasis added)  The Veteran filed a notice of disagreement which was received on July [redacted], 2003, and he died two days later.  

Initially, the Board notes that cancer of the brain is a separate and distinct disability from that of squamous carcinoma of the tongue with metastasis to left submental lymph nodes.  Entitlement to service connection for cancer of the brain had not been previously adjudicated by the RO in a prior rating decision, thus such claim should have been addressed as an original claim of service connection.  The merits of such claim will be addressed below.

With regard to the claim to reopen entitlement to service connection for squamous carcinoma of the tongue with metastasis to left submental lymph nodes, the Board notes that the basis of the August 1999 denial of service connection on a direct basis was that the opinion from Dr. Speckhart opined that studies showed herbicide exposure in 1965; however, the Veteran did not serve in Vietnam in 1965, and thus could not have been exposed to herbicides at that time.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In his October 2002 addendum opinion, however, Dr. Speckhart specifically addressed the exposure time, explaining that the estimation can vary by plus or minus 5 or 10 years, and reiterated the positive etiological opinion.  Such opinion specifically addresses the basis for the prior denial on a direct basis, and thus must be viewed as material as it relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim on a direct basis.  Thus, the claim of service connection for squamous carcinoma of the tongue with metastasis to left submental lymph nodes, for accrued benefit purposes, is reopened.  38 U.S.C.A. § 5108.  

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumor, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

The Veteran's DD Form 214 reflects that he had 1 year of foreign and/or sea service and he is in receipt of the Vietnam Service Medal.  The evidence of record reflects that such foreign service occurred in Vietnam.  Thus, it is presumed that the Veteran was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116(f).

As detailed hereinabove, Dr. Speckhart opined that the Veteran's squamous carcinoma of the tongue with metastasis to left submental lymph nodes was due to his exposure to herbicides in service.  This was based on diagnostic testing.  In the October 2002 addendum opinion, Dr. Speckhart opined that there is a relationship between Agent Orange exposure and his cancer of the head and neck.  The Board acknowledges a September 2002 examination report which reflects that cancer of the larynx which was initially diagnosed in 1998 metastasized to the brain.  He underwent a debulking craniotomy in July 2002.  [The Board notes for the record that it was later established that the Veteran did not actually have cancer of the larynx during his lifetime; however, it is clear that he did have cancer of the brain prior to Dr. Speckhart offering an etiological opinion.]

At the time of the Veteran's death, the only medical evidence of record consisted of service treatment records, private treatment records, and a positive etiological opinion from Dr. Speckhart.  The negative etiological opinions proffered subsequent to his death are not relevant for purposes of entitlement to service connection for accrued benefits.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  In light of the presumption that the Veteran was exposed to herbicides during his service in Vietnam, and the positive etiological opinion from Dr. Speckhart, the Board has determined that service connection is warranted for squamous carcinoma of the tongue with metastasis to left submental lymph nodes and service connection is warranted for cancer of the brain.

Service connection for the cause of the Veteran's death

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The Veteran's death certificate reflects that his immediate cause of death was glioblastoma multiforme of the brain, and other significant conditions contributing but not resulting in the underlying cause of death were laryngeal cancer, hypertension, coronary artery disease and congestive heart failure.  The Board notes for the record that glioblastoma multiforme of the brain is considered a brain tumor.

In light of the grant of service connection for cancer of the brain for accrued benefit purposes, the Board finds that a service-connected disability, cancer of the brain, was the principal cause of the Veteran's death, and service connection is established for the cause of the Veteran's death.

In the alternative, the Board acknowledges that per recent regulations ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents.  

In the proposed rule, which was ultimately adopted, VA noted that, according to Harrison's Principles of Internal Medicine (Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), IHD (ischemic heart disease) is a condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand.  Therefore, for purposes of the regulation, the term "IHD" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  75 Fed. Reg. 14,391, 14,393 (March 25, 2010).

Ischemic heart disease, includes coronary artery disease, thus presumptive service connection for the Veteran's coronary artery disease based on herbicide exposure is established.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  As coronary artery disease was a contributing factor to the Veteran's death, the Board finds that such disability contributed substantially and materially to the Veteran's cause of death and entitlement to service connection for the cause of the Veteran's death is established.

DEA benefits

Basic eligibility for DEA benefits is established in one of several ways, including being a spouse of a Veteran who died of a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(B); 38 C.F.R. § 21.3021(a)(2)(i).  In light of the finding that the Veteran's cancer of the brain was incurred in service and coronary artery disease is presumed to have been incurred in service; that brain cancer caused the Veteran's death and coronary artery disease contributed substantially and materially to the Veteran's cause of death; and, that entitlement to service connection for the cause of the Veteran's death is established, the Board finds that eligibility for DEA benefits is established.  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for squamous carcinoma of the tongue with metastasis to left submental lymph nodes is reopened.  

Entitlement to service connection for squamous carcinoma of the tongue with metastasis to left submental lymph nodes is granted for accrued benefit purposes.

Entitlement to service connection for cancer of the brain for accrued benefit purposes is granted. 

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A. § Chapter 35 is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


